United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2705
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Montes D. King

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 15, 2014
                            Filed: December 22, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       Montes King directly appeals after the district court1 revoked his supervised
release and sentenced him within the Chapter 7 advisory Guidelines range to 18

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
months in prison. King’s counsel has moved to withdraw and has filed a brief
arguing that King’s sentence is substantively unreasonable. King has filed a pro se
brief arguing that his due process rights were violated.

       Upon careful review, we conclude that the district court did not impose an
unreasonable revocation sentence. See United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam) (describing appellate review of revocation sentences);
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying presumption
of substantive reasonableness to revocation sentence within Guidelines range). We
also conclude that no due process violation occurred in light of counsel’s and King’s
statements at the revocation hearing. Cf. United States v. Taylor, 747 F.3d 516, 519-
20 (8th Cir. 2014) (affirming revocation where defendant did not voice objections
despite being afforded opportunity to speak after his attorney had conceded
violations).

     Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion for leave to withdraw.
                       ______________________________




                                         -2-